The plaintiff in error was convicted in the county court of Pittsburg county on a charge of having the possession of intoxicating liquor and was sentenced *Page 292 
to pay a fine of $500 and to serve 90 days in the county jail. He filed an application for the record, supported by a sufficient affidavit showing his inability to pay for same. His application was denied. This was error requiring a reversal. Jeffries v. State, 9 Okla. Cr. 573, 132 P. 823; Hutchins v. State, 13 Okla. Cr. 717, 167 P. 338; Brogdon v. State,38 Okla. Cr. 269, 260 P. 784.
The case is reversed and remanded.